Citation Nr: 0927869	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1960 to November 
1964, with subsequent service in the Air Force National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A review of the Veteran's substantive appeal, received in 
June 2006, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  In March 
2009, the RO sent the Veteran notice that a hearing was 
scheduled on June 3, 2009.  The Veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  


FINDING OF FACT

Tinnitus was not caused or aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for 
tinnitus.  He asserts that he has tinnitus that is related to 
exposure to loud noise during service.  Specifically, he 
asserts that he was exposed to loud aircraft engine noise 
during service.  In his Notice of Disagreement, received in 
September 2005, the Veteran asserted that a "June 2001" VA 
report shows that a physician (identified as "Dr. T") 
indicated that his tinnitus may be due to exposure to 
aircraft noise during service.  

The claims files include the Veteran's service personnel 
records, which indicate that while on active duty, he was a 
medical services specialist, with some service in a unit 
attached to an air wing.  His personnel records from Air 
Force National Guard duty indicate some service with an 
aeromedical evacuation unit.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

The Veteran's service treatment reports from his period of 
active duty do not show complaints of, or a diagnosis of, 
tinnitus.  The service treatment reports provide limited 
evidence against this claim, failing to indicate the disorder 
at issue.     

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1986 and 2006.  The 
VA reports show that in 2001, the Veteran first complained of 
ringing in his ears, and that he was first assessed/diagnosed 
with tinnitus.  A VA report, dated in June 2006, from Dr. T, 
notes that the Veteran complained of a six-year history of 
tinnitus, which he stated had not worsened since 2001, and 
that he reported a six-year history during service of daily 
work around loud noise and aircraft as an air medic.  The 
report notes "stable" tinnitus.  

Service treatment reports associated with service in the Air 
Force National Guard, dated between 1967 and 1986, do not 
show complaints of, or a diagnosis of, tinnitus.   

In summary, the Veteran is shown to have worked around 
aircraft, and his exposure to aircraft noise is conceded.  
However, the Veteran's service treatment reports, to include 
treatment reports from Air Force National Guard service, do 
not contain any relevant evidence, in fact providing evidence 
against this claim as the earliest medical evidence of 
tinnitus is dated in 2001, which is approximately 37 years 
after separation from active duty service.  This lengthy 
period of time without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence to show that any 
examiner ever related the Veteran's tinnitus to his service.  
In this regard, contrary to the Veteran's assertions, the VA 
report from Dr. T does not show that he determined that the 
Veteran's tinnitus is, or "may be," related to his service.  
The Board finds that the post-service medical record, as a 
whole, provides evidence against such a finding, indicating a 
problem that began well after service with no connection to 
service.  Thus, both service treatment reports, and the post-
service treatment records, provide evidence against this 
claim, outweighing the Veteran's lay statements.  

Finally, there is no competent evidence to show that the 
Veteran's tinnitus is related to any period of active duty 
for training, or inactive duty training.  See 38 U.S.C.A. 
§§ 101 (22), (23).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has also considered the an article submitted by the 
appellant, which was apparently printed from the internet.  
This article defines tinnitus, and indicates that it may be 
related to an ear infection, the use of certain drugs, a 
blocked auditory tube or canal, or a head injury.  This 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight.  It therefore does not provide a sufficient basis to 
find that there is a causal relationship between the 
Veteran's service and his tinnitus.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the Veteran has not specifically 
asserted that he experience tinnitus symptoms during active 
duty service.  When the Veteran's service treatment reports 
are considered in conjunction with the post-service medical 
record (which indicates that the claimed condition began many 
years after service, and which does not contain competent 
evidence of a nexus between tinnitus and the Veteran's 
service), the Board's finds that the medical evidence 
outweighs the Veteran's contention that he has tinnitus that 
is related to his service.   


Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2004.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).       

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, and the service and post-service medical 
records provide evidence against this claim.  There is no 
competent evidence to show or indicate that tinnitus is 
related to the Veteran's service, and the medical evidence 
that exists provides evidence against this claim. 

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).   

Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


